
	
		II
		112th CONGRESS
		2d Session
		S. 2213
		IN THE SENATE OF THE UNITED STATES
		
			March 20, 2012
			Mr. Thune (for himself,
			 Mr. Vitter, Mr.
			 Barrasso, Mr. Boozman,
			 Mr. Burr, Mr.
			 Chambliss, Mr. Coburn,
			 Mr. Cornyn, Mr.
			 Crapo, Mr. DeMint,
			 Mr. Enzi, Mr.
			 Grassley, Mr. Inhofe,
			 Mr. Isakson, Mr. Johnson of Wisconsin, Mr. McConnell, Mr.
			 Paul, Mr. Portman,
			 Mr. Risch, Mr.
			 Rubio, Mr. Sessions,
			 Mr. Toomey, Mr.
			 Wicker, Mr. Cochran,
			 Mr. Hatch, Mr.
			 Lugar, Mr. Graham,
			 Ms. Ayotte, and Mr. Lee) introduced the following bill; which was
			 read twice and referred to the Committee
			 on the Judiciary
		
		A BILL
		To allow reciprocity for the carrying of certain
		  concealed firearms.
	
	
		1.Short titleThis Act may be cited as the
			 Respecting States' Rights and
			 Concealed Carry Reciprocity Act of 2012.
		2.Reciprocity for
			 the carrying of certain concealed firearms
			(a)In
			 generalChapter 44 of title
			 18, United States Code, is amended by inserting after section 926C the
			 following:
				
					926D.Reciprocity
				for the carrying of certain concealed firearms
						(a)In
				generalNotwithstanding any provision of the law of any State or
				political subdivision thereof to the contrary—
							(1)an individual who
				is not prohibited by Federal law from possessing, transporting, shipping, or
				receiving a firearm, and who is carrying a government-issued photographic
				identification document and a valid license or permit which is issued pursuant
				to the law of a State and which permits the individual to carry a concealed
				firearm, may possess or carry a concealed handgun (other than a machinegun or
				destructive device) that has been shipped or transported in interstate or
				foreign commerce in any State other than the State of residence of the
				individual that—
								(A)has a statue that
				allows residents of the State to obtain licenses or permits to carry concealed
				firearms; or
								(B)does not prohibit
				the carrying of concealed firearms by residents of the State for lawful
				purposes; and
								(2)an individual who
				is not prohibited by Federal law from possessing, transporting, shipping, or
				receiving a firearm, and who is carrying a government-issued photographic
				identification document and is entitled and not prohibited from carrying a
				concealed firearm in the State in which the individual resides otherwise than
				as described in paragraph (1), may possess or carry a concealed handgun (other
				than a machinegun or destructive device) that has been shipped or transported
				in interstate or foreign commerce in any State other than the State of
				residence of the individual that—
								(A)has a statute
				that allows residents of the State to obtain licenses or permits to carry
				concealed firearms; or
								(B)does not prohibit
				the carrying of concealed firearms by residents of the State for lawful
				purposes.
								(b)Conditions and
				limitationsThe possession or carrying of a concealed handgun in
				a State under this section shall be subject to the same conditions and
				limitations, except as to eligibility to possess or carry, imposed by or under
				Federal or State law or the law of a political subdivision of a State, that
				apply to the possession or carrying of a concealed handgun by residents of the
				State or political subdivision who are licensed by the State or political
				subdivision to do so, or not prohibited by the State from doing so.
						(c)Unrestricted
				license or permitIn a State that allows the issuing authority
				for licenses or permits to carry concealed firearms to impose restrictions on
				the carrying of firearms by individual holders of such licenses or permits, an
				individual carrying a concealed handgun under this section shall be permitted
				to carry a concealed handgun according to the same terms authorized by an
				unrestricted license of or permit issued to a resident of the State.
						(d)Rule of
				constructionNothing in this section shall be construed to
				preempt any provision of State law with respect to the issuance of licenses or
				permits to carry concealed
				firearms.
						.
			(b)Clerical
			 amendmentThe table of sections for chapter 44 of title 18,
			 United States Code, is amended by inserting after the item relating to section
			 926C the following:
				
					
						926D. Reciprocity for the
				carrying of certain concealed
				firearms.
					
					.
			(c)SeverabilityNotwithstanding
			 any other provision of this Act, if any provision of this section, or any
			 amendment made by this section, or the application of such provision or
			 amendment to any person or circumstance is held to be unconstitutional, this
			 section and amendments made by this section and the application of such
			 provision or amendment to other persons or circumstances shall not be affected
			 thereby.
			(d)Effective
			 dateThe amendments made by this section shall take effect 90
			 days after the date of enactment of this Act.
			
